DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/06/2017. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk et al. (U.S. Pat. No. 9970955) hereinafter Homyk, in view of Kirenko et al. (U.S. Pub. No. 20140276099) hereinafter Kirenko. 
Regarding claim 1, primary reference Homyk teaches:
A device that is used for measurement of an internal portion of an object (abstract), the device comprising: 

a light detector that detects light which returns from the object in response to irradiation with the pulsed light (col 3, lines 25-67, “a light sensor could be configured to detect the intensity (or some other property) of light emitted by the environment in 
Primary reference Homyk fails to teach:

However, the analogous art of Kirenko of an optical based vital sign detection and reflection analysis system (abstract) teaches:
 processor, wherein the processor assesses temporal stability of a light amount of the light which returns from the object and is detected by the light detector ([0036], “In another advantageous embodiment said processor is configured to rank skin pixel blocks of the skin area according to their associated temporal stability and to determine a vital sign information signal of the subject based on the data signals of skin pixels from the most temporally stable skin pixel blocks within the skin area”; [0067], “In a fifth step S18 a reliability metric is generated based on the parameters of temporal and spatial stability with the following qualitative relation”; [0068]-[0070]; [0071], “In another embodiment of the present invention, all blocks in the skin area are ranked depending on their temporal stability and the skin blocks with highest temporal instability are completely removed or ignored from the sensing area“; [0072]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk to incorporate the temporal stability assessment of a reflection response as taught by Kirenko because determining temporal stability of a reflected light signal can enable the system to increase the reliability of the measurements by only using temporally stable signals ([0036]). 
Regarding claim 2, the combined references of Homyk and Kirenko teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:

However, the analogous art of Kirenko of an optical based vital sign detection and reflection analysis system (abstract) teaches:
wherein the processor assesses the temporal stability by determining whether a temporal change of the light amount of the light which returns from the object and is detected by the light detector is within a criteria, and when it is determined that the temporal change is within the criteria, the processor generates information regarding the internal portion of the object based on a signal from the light detector ([0036], “In another advantageous embodiment said processor is configured to rank skin pixel blocks of the skin area according to their associated temporal stability and to determine a vital sign information signal of the subject based on the data signals of skin pixels from the most temporally stable skin pixel blocks within the skin area”; [0067], “In a fifth step S18 a reliability metric is generated based on the parameters of temporal and spatial stability with the following qualitative relation”; [0068]-[0070]; [0071], “In another embodiment of the present invention, all blocks in the skin area are ranked depending on their temporal stability and the skin blocks with highest temporal instability are completely removed or ignored from the sensing area“; [0072]-[0073]. As the temporally unstable are not analyzed, and only the stable are analyzed this is considered to be meeting the criteria for temporal change).

Regarding claim 4, the combined references of Homyk and Kirenko teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the processor further, before assessing the temporal stability: 
assesses whether an environment of the object is suitable for the measurement of the internal portion of the object, and adjusts a light amount of the pulsed light (col 15, lines 1-32, the type of the environment of interest and parameters such as the wavelength of the beam and the “time-varying patterns of intensity” are adjusted based on the determined environment).
Regarding claim 13, the combined references of Homyk and Kirenko teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the processor further assesses whether an abnormal value occurs during the measurement of the internal portion of the object (col 5, lines 44-67, “For example, light emitted from portions of the environment not containing regions of flow could be used as a baseline against which to compare light emitted from the portion of the environment containing the region of flow”; col 26, lines 49-67; col 27, lines 1-7; col 28-29; col 29, lines 43-61; col 39, lines 4-32; the use of a baseline comparison is 
Regarding claim 15, the combined references of Homyk and Kirenko teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the object is a living body, and the processor generates information that indicates a blood flow change of the living body based on a signal from the light detector (col 3 through col 4, “The depth of a region of flow within an environment (e.g., a distance between a surface of the environment and the region of flow, e.g., a distance between the surface of a biological tissue and a region of blood flow in the biological tissue) can be detected by illuminating the environment using beams of substantially coherent, monochromatic light emitted by one or more light sources (e.g., lasers) and detecting the intensity (or other properties) of light emitted by the environment in response to the illumination” a region of flow (blood vessel and blood flow) is considered to be a physiological event in the anatomical structure; col 5, lines 44-67 and col 6, lines 1-67 describe the emission analysis to determine structures related to regions of flow in the optical environment; col 7, lines 20-40; col 11, lines 33-67, “FIGS. 3A-3D illustrate the operation of an example system 300 that could be operated to determine the location, extent, depth, flow properties (e.g., flow velocity, distribution of flow velocities), or other properties of regions of flow within an arm 305, e.g., of flowing blood in a portion of subsurface vasculature 307 in the arm 305”; col 12-14 further describe the processing of emitted light intensities to determine the occurrence and depth of blood flow regions in tissue; col 19-20 further describe the environment scanned, how scatterers produced information related to determination of depth of regions of interest; 
Regarding claim 16, primary reference Homyk teaches:
A method that is used for measurement of an internal portion of an object (abstract), the method comprising: 
irradiating the object with pulsed light (col 3, lines 25-67, “emitted by one or more light sources” “scattering of the illumination by scattering elements in the environment”; col 4, lines 41-67, “Additionally or alternatively, detecting the intensity of light received from the environment during a variety of different exposure times could include illuminating the environment with a plurality of pulses of light having respective pulse widths corresponding to the exposure times.”; col 5, lines 21-43, describes the emission of light from an environment that results in a signal light of regions of flow within the environment; col 6, lines 4-43; col 9, lines 45-65, “Additionally or alternatively, an average intensity of the received light during specified periods of time could be detected by emitting, using the light source, pulses of light to illuminate the biological tissue during the specified periods of time”; col 11, lines 33-67, laser 310 is configured to emit a beam of illumination light; col 12-13; col 15, lines 34-67 and col 16, lines 1-24; col 19 describe the anatomical structure in which the sample light is illuminated; col 20, lines 23-67; col 22 describes light intensity data from emitted light from an anatomical region; col 23, lines 6-23, “Additionally or alternatively, a light sensor or other light-sensitive element could act to detect the intensity of received light during the full duration of a particular time period and a light source could be operated to provide a pulse of 
detecting light which returns from the object by a light detector in response to irradiation with the pulsed light (col 3, lines 25-67, “a light sensor could be configured to detect the intensity (or some other property) of light emitted by the environment in response to the illumination and the detected intensity could be used to determine the velocity of the scatterers, the mean flow rate of fluid containing the scatterers, the depth of the scatterers within the environment, or some other information about the environment and/or the moving scattering elements therein”; col 4 further describes the detection of light emitted from the anatomical region including “information about the frequency content of the light emitted from the environment”; figures 3A-3D, col 11, lines 33-67, “The system 300 additionally includes an imager that includes an aperture 321 and a particular light-sensitive element 320 configured to detect the intensity or other properties (e.g., degree and/or direction of polarization) of a portion of the beam of coherent illumination 315 that is scattered by tissue of the arm 305 and that is emitted as emitted light (e.g., 317a-c) toward the imager such that the emitted light 317a-c is received by the particular light-sensitive element 320. The imager could additionally include a plurality of additional light-sensitive elements (e.g., formed as part of a CCD, CMOS active-pixel sensor (APS) array, or other light-sensitive structure with the particular light-sensitive element 320) configured to receive light from a plurality of respective locations of the arm 305 and/or from respective angles relative to the imager“; col 13-14 describe the acquired light intensity waveforms from the optical detection assembly; col 17, lines 56-67 and col 18 describe the imager component and 
Primary reference Homyk fails to teach:
assessing temporal stability of a light amount of the light which returns from the object and is detected by the light detector
However, the analogous art of Kirenko of an optical based vital sign detection and reflection analysis system (abstract) teaches:
assessing temporal stability of a light amount of the light which returns from the object and is detected by the light detector ([0036], “In another advantageous embodiment said processor is configured to rank skin pixel blocks of the skin area according to their associated temporal stability and to determine a vital sign information signal of the subject based on the data signals of skin pixels from the most temporally stable skin pixel blocks within the skin area”; [0067], “In a fifth step S18 a reliability metric is generated based on the parameters of temporal and spatial stability with the following qualitative relation”; [0068]-[0070]; [0071], “In another embodiment of the present invention, all blocks in the skin area are ranked depending on their temporal stability and the skin blocks with highest temporal instability are completely removed or ignored from the sensing area“; [0072]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk to incorporate the temporal stability assessment of a reflection response as taught by Kirenko because determining temporal stability of a 
Regarding claim 18, the combined references of Homyk and Kirenko teach all of the limitations of claim 16. Primary reference Homyk further teaches:
further comprising: 
assessing whether an environment of the object is suitable for the measurement of the internal portion of the object; and adjusting a light amount of the pulsed light (col 15, lines 1-32, the type of the environment of interest and parameters such as the wavelength of the beam and the “time-varying patterns of intensity” are adjusted based on the determined environment).
Regarding claim 19, the combined references of Homyk and Kirenko teach all of the limitations of claim 16. Primary reference Homyk further teaches:
wherein the object is a living body, and the method further includes generating information that indicates a blood flow change of the living body based on a signal from the light detector (col 3 through col 4, “The depth of a region of flow within an environment (e.g., a distance between a surface of the environment and the region of flow, e.g., a distance between the surface of a biological tissue and a region of blood flow in the biological tissue) can be detected by illuminating the environment using beams of substantially coherent, monochromatic light emitted by one or more light sources (e.g., lasers) and detecting the intensity (or other properties) of light emitted by the environment in response to the illumination” a region of flow (blood vessel and blood flow) is considered to be a physiological event in the anatomical structure; col 5, lines 44-67 and col 6, lines 1-67 describe the emission analysis to determine structures .
Claims 3, 9-10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kirenko as applied to claims 1 or 16 above, and further in view of Boppart et al. (U.S. Pub. No. 20090221920)
Regarding claim 3, the combined references of Homyk and Kirenko teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
wherein the light detector is an image sensor that converts the light which returns from the object into a signal charge and stores the signal charge, and the processor assesses the temporal stability by assessing temporal stability of a storage amount of the signal charge in the image sensor
However, the analogous art of Boppart of a method of forming an image of tissue using an optical imaging system (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Kirenko to incorporate the storage of a signal and assessment of temporal stability as taught by Boppart because changes in the object 
Regarding claim 9, the combined references of Homyk, Kirenko, and Boppart teach all of the limitations of claim 3. Primary reference Homyk further teaches:
wherein the image sensor acquires a first image of the object based on the signal charge, and the processor further decides a position of a region that is used for the measurement of the internal portion of the object in the first image (col 17, lines 3-67, “For example, light-sensitive elements of the imager could be configured to detect the intensity of light received from respective specified regions of the arm 305 that are received from respective directions relative to the imager. In some examples, the imager could comprise a camera (i.e., including, e.g., aperture 321, a plurality of particular light-sensitive elements 320, and/or optics)“; col 18, lines 1-67).
Regarding claim 10, the combined references of Homyk, Kirenko, and Boppart teach all of the limitations of claim 9. Primary reference Homyk further teaches:
wherein the object is a living body, the region is an inside of a specific site of the living body, and the processor further adjusts a size of the region so as to maximize the region in the inside of the specific site (col 17, lines 56-67 and col 18, lines 1-11; col 18, lines 30-49, “In some examples, the size of specified regions from which individual light-sensitive elements of the imager receive emitted light could be specified such that a bandwidth or other time-dependent property of a signal produced and/or detected by light-sensitive elements of the imager (e.g., a rate of speckle events detected by light-sensitive elements of the imager) is within some specified limit(s). For example, the specified region could be a region of biological tissue having a diameter or other 
Regarding claim 14, the combined references of Homyk, Kirenko, and Boppart teach all of the limitations of claim 3. Primary reference Homyk further teaches:
wherein the image sensor stores the signal charge that corresponds to a component, which is scattered in the internal portion of the object, of the light which returns from the object (col 3, lines 25-67, “a light sensor could be configured to detect the intensity (or some other property) of light emitted by the environment in response to the illumination and the detected intensity could be used to determine the velocity of the scatterers, the mean flow rate of fluid containing the scatterers, the depth of the scatterers within the environment, or some other information about the environment and/or the moving scattering elements therein”; col 4 further describes the detection of light emitted from the anatomical region including “information about the frequency content of the light emitted from the environment”; figures 3A-3D, col 11, lines 33-67, “The system 300 additionally includes an imager that includes an aperture 321 and a particular light-sensitive element 320 configured to detect the intensity or other properties (e.g., degree and/or direction of polarization) of a portion of the beam of coherent illumination 315 that is scattered by tissue of the arm 305 and that is emitted as emitted light (e.g., 317a-c) toward the imager such that the emitted light 317a-c is received by the particular light-sensitive element 320. The imager could additionally include a plurality of additional light-sensitive elements (e.g., formed as part of a CCD, CMOS active-pixel sensor (APS) array, or other light-sensitive structure with the 
Regarding claim 17, the combined references of Homyk and Kirenko teach all of the limitations of claim 16. Primary reference Homyk further fails to teach:
wherein the light detector is an image sensor that converts the light which returns from the object into a signal charge and stores the signal charge, and in the assessing, temporal stability of a storage amount of the signal charge in the image sensor is assessed to assess the temporal stability of the light amount of the light which returns from the object and is detected by the light detector
However, the analogous art of Boppart of a method of forming an image of tissue using an optical imaging system (abstract) teaches:
wherein the light detector is an image sensor that converts the light which returns from the object into a signal charge and stores the signal charge, and in the assessing, temporal stability of a storage amount of the signal charge in the image sensor is assessed to assess the temporal stability of the light amount of the light which returns from the object and is detected by the light detector ([0257], “Unfortunately, because of motions and changes in the object during the data acquisition, and thermal fluctuations that cause object dimensions to change, these delays can vary during the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Kirenko to incorporate the storage of a signal and assessment of temporal stability as taught by Boppart because changes in the object can occur during data acquisition and assessing this with a compensation process can provide higher quality images without phase distortions ([0257]).  
Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kirenko as applied to claim 4 above, and further in view of Beran (U.S. Pat. No. 8626264) hereinafter Beran. 

wherein the processor assesses whether the environment of the object is suitable for the measurement by determining whether information regarding the environment of the object is within a criteria
However, the analogous art of Beran of a brain imaging system to obtain brain image activity signals (abstract) teaches:
wherein the processor assesses whether the environment of the object is suitable for the measurement by determining whether information regarding the environment of the object is within a criteria (col 7, lines 66-67 and col 8, lines 1-25, describe whether the object (active brain region) is within threshold criteria or contrast based criteria for determining an active region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Kirenko to incorporate the storage of a signal and assessment of temporal stability as taught by Beran because it enables the appropriate determination of regions of tissue based on quantitative analysis of criteria related to tissue activity (col 8, lines 1-25). 
Regarding claim 6, the combined references of Homyk, Kirenko, and Beran teach all of the limitations of claim 5. Primary reference Homyk further fails to teach:
wherein the processor determines whether the information regarding the environment of the object is within the criteria by determining whether a position of a 
However, the analogous art of Beran of a brain imaging system to obtain brain image activity signals (abstract) teaches:
wherein the processor determines whether the information regarding the environment of the object is within the criteria by determining whether a position of a region that is used for the measurement of the internal portion of the object is present in a desired position of the object (col 6, lines 38-67 through col 8, lines 1-25 describe the qualia determining process which is considered to be looking at a brain activity feature within the brain. This includes processing to determine if such a feature is present in the tissue region. Specifically, col 8, lines 26-67, determines whether the active region is a qualia map or a non-qualia region. This determines whether the position of the region of qualia used for determining brain activity is within the current image region processed by the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kirenko, and Beran to incorporate the storage of a signal and assessment of temporal stability as taught by Beran because it enables the determination of tissue regions based on known qualia maps which then can be used to extract relevant brain activity data from the images (col 8, lines 26-42). 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kirenko, in further view of Beran as applied to claim 5 above, and further in view of Tanaka et al. (U.S. Pub. No. 20160377718) hereinafter Tanaka.
Regarding claim 7, the combined references of Homyk, Kirenko, and Beran teach all of the limitations of claim 5. Primary reference Homyk further fails to teach:
wherein the processor determines whether the information regarding the environment of the object is within the criteria by determining whether an amount of a disturbance light that enters the light detector from outside the object is within the criteria
However, the analogous art of Tanaka of a photoelectric sensor with a disturbance detection unit (abstract) teaches:
wherein the processor determines whether the information regarding the environment of the object is within the criteria by determining whether an amount of a disturbance light that enters the light detector from outside the object is within the criteria ([0038], “The disturbance detection unit 113 detects a disturbance by comparing the received light signal with the positive threshold and a negative threshold (second threshold) for a predetermined period in a state where no light is transmitted by the light transmitter, after the photoelectric sensor has idled for a predetermined time or upon receipt of an instruction from the disturbance type determination unit 116”; [0042]-[0046]; [0069]-[0078], describe the disturbance determination processing features; [0079], “In addition, the second predetermined value is set to be larger than the first predetermined value. In this way, light can be transmitted by the light transmitter at a timing at which an AC waveform of the disturbance that has exceeded the positive threshold becomes smaller than or equal to the positive threshold“; [0080]-[0082]).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kirenko as applied to claim 4 above, and further in view of Liu (U.S. Pub. No. 20160248994) hereinafter Liu.  
Regarding claim 8, the combined references of Homyk and Kirenko teach all of the limitations of claim 4. Primary reference Homyk further fails to teach:
wherein the processor adjusts the light amount of the pulsed light by adjusting a light emission frequency of the pulsed light per unit time
However, the analogous art of Liu of a multi-purpose imaging and display system (abstract) teaches:
wherein the processor adjusts the light amount of the pulsed light by adjusting a light emission frequency of the pulsed light per unit time ([0123], “As seen in FIGS. 8 and 9, in some embodiments, the light source 400 may comprise a pulsed light source, or may utilize frequency modulation or pulse-duration modulation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Kirenko to incorporate the pulsed light adjustment . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kirenko, in further view of Boppart as applied to claim 9 above, and further in view of Knodt et al. (U.S. Pub. No. 20160259992) hereinafter Knodt. 
Regarding claim 11, the combined references of Homyk, Kirenko, and Boppart teach all of the limitations of claim 9. Primary reference Homyk further fails to teach:
further comprising: a display, wherein the display displays the first image and a second image that indicates the region while superimposing the second image on the first image
However, the analogous art of Knodt of an image display management application (abstract) teaches:
further comprising: a display, wherein the display displays the first image and a second image that indicates the region while superimposing the second image on the first image ([0055], display 120; [0109]-[0112]; [0113], describes a first and second image with a composite image formed utilizing specific regions layered or blended from the second image onto a first image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kirenko, and Boppart to incorporate the image display and superimposition as taught by Knodt because it can enable a user to directly compare first images of a target region with subsequent images to evaluate the progress of features such as a wound ([0109]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kirenko, in view of Boppart, in further view of Knodt as applied to claim 11 above, and further in view of Stehle et al. (U.S. Pub. No. 20160048965) hereinafter Stehle. 
Regarding claim 12, the combined references of Homyk, Kirenko, Boppart and Knodt teach all of the limitations of claim 11. Primary reference Homyk further fails to teach:
wherein the display further displays an additional line for deciding the position of the region while superimposing the additional line on the first image and the second image
However, the analogous art of Stehle of a system and method for receiving first and second data sets for analysis (abstract) teaches:
wherein the display further displays an additional line for deciding the position of the region while superimposing the additional line on the first image and the second image ([0010]; [0012], “Specifically, the dashed line for the delineated portions 107, 117 are indicative of a size and shape of the right and left hippocampus as taken from the first data set (not shown). The solid lines of the right and left hippocampus 106, 116 are indicative of a current size and shape thereof, as taken from the second data set 200. In another exemplary embodiment, each of the left and right hippocampus 106, 116 and corresponding delineated portions 107, 117 may be marked with different contours including, but not limited to, different contour line colors, line thicknesses, line styles, etc.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785